Citation Nr: 0113831	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-06 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1956 to 
September 1960.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
November 1998, by the Manchester Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for PTSD.  The notice of disagreement with this 
determination was received in March 1999.  The statement of 
the case was issued in April 1999.  The substantive appeal 
was received in April 1999.  

The veteran appeared and offered testimony at a hearing 
before a Hearing Officer at the RO in September 1999.  A 
transcript of that hearing is of record.  Additional medical 
records were submitted at the hearing.  A supplemental 
statement of the case was issued in November 1999.  A lay 
statement was received in March 2000, and another 
supplemental statement of the case was issued in May 2000.  
The appeal was received at the Board in February 2001.  


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims.  
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The 
revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for benefits.  See VCAA, 
§ 3(a) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in the custody of the Federal 
Government; and obtaining a medical examination or opinion 
where indicated.  Id.  

This new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim, and 
indicating whether the VA will attempt to obtain this 
evidence or the claimant should obtain it, and, finally, if 
VA is unable to obtain this evidence, informing the claimant 
that the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A).  

The veteran contends that he currently suffers from PTSD as a 
result of a sexual assault in service.  

In order to establish service connection for PTSD there must 
be medical evidence establishing a diagnosis of the 
condition; a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor; 
and, credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2000); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  The Board notes that 38 
C.F.R. § 3.304(f) was amended, in June 1999, effective the 
date of the Cohen decision, to replace the requirement for a 
"clear" diagnosis of the condition.  

Initially, the Board notes that the record appears to be in 
conflict as to whether a diagnosis of PTSD is appropriate.  
Significantly, in a medical statement dated in December 1997, 
Dr. Steven C. Hendricks reported that the veteran was 
currently in psychiatric treatment at Strafford Guidance 
Center in Rochester, NH, for several disorders.  Dr. 
Hendricks indicated that the veteran was sexually assaulted 
by several sergeants while stationed in Labrador in 1959.  
Dr. Hendricks listed the name of one of the assailants.  It 
was noted that the veteran did not report the assault 
initially because of shame and fear; however, he went on to 
develop severe symptoms of PTSD.  Dr. Hendricks reported that 
the veteran's current diagnoses included schizophrenia, 
paranoid type; PTSD, chronic; and alcohol abuse.  Dr. 
Hendricks further noted that the symptoms of the veteran's 
current illnesses were directly linked to the experiences of 
being sexually abused while in the U.S. Air Force in 1959.  
However, a VA examination conducted in November 1998 did not 
diagnose this disorder.  Rather, the diagnoses were alcohol 
abuse and schizophrenia, paranoid type.  In yet another 
medical statement from the Strafford Guidance Center, dated 
in May 1999, it was noted that the veteran was currently 
receiving treatment for schizophrenia, paranoid type; PTSD; 
and alcohol abuse.  

In light of the various and disparate psychiatric diagnoses, 
the Board finds that further development, to include 
examination by a Board of two psychiatrists and procurement 
of a well-supported, well-reasoned opinion as to whether the 
veteran, in fact, has PTSD, which may be attributed solely to 
verified in-service stressors, is necessary.  Clearly, this 
diagnostic conflict must be resolved prior to a final 
determination of the veteran's claim.  See Ussery v. Brown, 8 
Vet. App. 64 (1995).  

In addition, as noted above, a successful claim for service 
connection for PTSD requires verification of claimed in-
service stressors.  The evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in "combat with the enemy."  If the 
stressor is unrelated to combat, the veteran's testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, there must be credible supporting 
evidence.  The credible supporting evidence is not limited to 
service department records, but can be from any source.  See 
YR v. West, 11 Vet. App. 393, 397 (1998) (citations omitted).  

The veteran here did not engage in combat, and is not 
claiming a combat stressor.  Accordingly, lay testimony alone 
is not sufficient to establish the required in-service 
stressor.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence is therefore required.  

The United States Court of Appeals for Veterans Claims has 
said that, in personal assault cases, the Secretary (VA) has 
undertaken a special obligation to assist a claimant in 
producing corroborating evidence of an in-service stressor.  
See Patton v. West, 12 Vet. App. 272, 280 (1999).  VA is 
required to comply with special evidentiary procedures for 
PTSD claims based on personal assault.  The procedures are 
found in VA Adjudication Procedure Manual M21- 1 (M21-1), 
Part III, 5.14c (Feb. 20, 1996).  These procedures recognize 
that personal assault cases may require development to 
alternative sources for information.  They also provide a 
generalized listing of possible indicators of a past sexual 
trauma.  

In appropriate cases involving claims based on personal 
assault, the M21-1 provisions require VA to provide the 
veteran with a clinical evaluation of the evidence of 
behavior changes.  Patton, 12 Vet. App. at 277-282.  

The record reflects that in May 1998 the RO requested certain 
of the veteran's personnel records.  In June 1998, the 
National Personnel Record Center (NPRC) provided a copy of 
the Air Force Form 7 (AF7), listing the veteran's duties, 
units, and stations.  In response to a subsequent request for 
additional information, in October 1998, the NPRC indicated 
that the veteran's "performance evaluation was not a matter 
of record."  The Board notes that the AF7 form is the only 
service personnel record in the file and there is no 
certification that other service personnel records were 
unavailable.  It may also be possible to obtain verification 
from the service department that the veteran served with the 
assailang reported in Dr. Hendrick's December 1997 statement.

Upon further review of the record, the Board observes that, 
although the veteran has reported that he is in receipt of 
disability benefits from the Social Security Administration 
(SSA), the records supporting that award have not been 
associated with the claims folder.  The Court has made it 
clear that Social Security records are relevant to claims for 
disability compensation, and that the decision of SSA, and 
with the records considered in arriving at the decision must 
be obtained.  See Tetro v. Gober, 14 Vet. App. 100, 108 
(2000), and cases cited therein.  

To ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, both VA and 
private, who may possess additional 
records pertinent to his claim for PTSD.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
such records identified, not previously 
secured.  The veteran should be advised 
that he is ultimately responsible for 
obtaining any private treatment records, 
although the RO may attempt to assist him 
in this endeavor.  

2.  The RO should contact the SSA and 
obtain copies of the records regarding 
the veteran's entitlement to SSA 
disability benefits, including any SSA 
administrative decisions and the medical 
records upon which the decisions were 
based. 

3.  The RO should again contact the 
National Personnel Records Center and 
request that they provide photocopies of 
all fitness reports/performance reports 
covering the veteran's tour of active 
duty, as well as any transfer orders or 
requests.  The RO should also request 
verification, through appropriate 
sources, that the veteran served with the 
individual reported by his psychiatrist 
to have assaulted him in service.

4.  The RO should request that the 
veteran submit a list (concerning names, 
dates, and addresses) for all alternative 
objective sources that may establish the 
occurrence of the claimed in-service 
stressor(s).  This should specifically 
include medical records from physicians 
or caregivers who may have treated the 
veteran either immediately following an 
incident or sometime thereafter; and 
military and/or civilian police reports.  

After securing any necessary release 
form(s), the RO should directly contact 
the sources that are identified, obtain 
copies of the relevant records in their 
possession that are not already in the 
claims file, and associate such records 
with the claims file.  The aid of the 
veteran and his representative in 
securing such records should be enlisted, 
as needed.  However, if any such records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be documented 
in the claims file, and the veteran 
should be advised of the records that 
could not be obtained.  

5.  The veteran should be asked to 
provide corroborating evidence as to his 
behavior immediately, and during the 
first few years, after the claimed in-
service stressor(s).  Such corroboration 
may be from anyone who was in a position 
to observe his behavior during that time 
period, such as a roommate, family 
member, chaplain, clergy, fellow service 
person, employer or co-worker, with whom 
he was acquainted before and during the 
first few years after the incident(s), 
and should include the writer's personal 
observations regarding any behavior 
changes noted in the veteran.  

6.  If, and only if, the record credible 
supporting evidence is received for the 
occurrence of a stressor coincident with 
his service in the military, the veteran 
should be scheduled for a psychiatric 
examination by a panel of two 
psychiatrists.  If practicable, at least 
one of these examiners should have 
experience in assault-related PTSD.  The 
claims file, to include the newly 
obtained evidence, and a copy of this 
remand, as well as a copy of MANUAL M21-
1, Part III, 5.14c, should be forwarded 
to the panel and reviewed in conjunction 
with the examination.  The examiners 
should also comment upon the presence or 
absence of behavioral changes immediately 
after the incident, such as those set 
forth in M 21-1 part III 5.14(c)(4)(7) 
and their significance to the ultimate 
conclusions.  

If the veteran is diagnosed with PTSD, 
the examiners should be requested to 
explain the sufficiency of each specific 
stressor relied upon for the diagnosis, 
the basis for the conclusion that such 
stressor was adequate to support a 
diagnosis of PTSD, and whether there is a 
causal nexus between the veteran's 
specific claimed in-service stressor(s) 
and his current symptomatology. 

7.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  The RO should 
review the evidence and ensure that it 
has applied the provisions of VA 
Adjudication Manual M21-1, Part III, 
5.14(c) (April 30, 1999), to ensure that 
it is in compliance with the directives 
of this remand.

8.  Then, the RO should readjudicate the 
issue of service connection for PTSD.  If 
the determination remains adverse to the 
veteran in any way, he and his attorney 
should be furnished with a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal, including the 
provisions of the VCAA.  They should then 
be afforded the opportunity to respond 
thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the veteran due process of law.  No action is 
required of the veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).




